IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KIRA CABAN, *
Plaintiff *
Vv. * CIVIL NO. JKB-17-01872
MET LABORATORIES, INC., *
Defendant. *
* te i x * * * Xe te *
MEMORANDUM AND ORDER

 

In this employment discrimination dispute, Plaintiff Kira Caban sued Defendant MET
Laboratories (“MET”) for sex discrimination pursuant to Title VII of the Civil Rights Act of 1964
and the Pregnancy Discrimination Act of 1978. 42 U.S.C. §§ 2000e-2(a), 2000e(k). Caban alleged
discrimination on the basis of recent pregnancy and childbirth, lactation, and sex. On May 15,
2019, this Court denied MET’s motion for summary judgment on the first count: discrimination
based on recent pregnancy and childbirth. Because the parties’ arguments focused primarily on
Caban’s assertion that MET discriminated against her because of her recent pregnancy, the Court
sought clarification as to whether Caban was abandoning the other two counts. Caban has
responded, seeking to voluntarily dismiss Count IJ, “Discrimination Based on Lactation,” but
affirming her pursuit of Count III, “Discrimination Based on Sex.” (ECF No. 52.) The Court will
dismiss Count II and deny MET’s motion for summary judgment as to Count III!

Pregnancy discrimination and sex discrimination are not easily divisible. See DeJarnette

y, Corning Inc., 133 F.3d 293, 297 (4th Cir. 1998) (holding pregnancy discrimination claims are °

 

| The Court need not wait for MET’s response. Caban merely asks for a decision on summary judgment, an
issue that both parties were given the opportunity to brief.

 
analyzed in the same manner as other Title VII sex discrimination claims). In obvious ways, being
pregnant is inextricably tied to sex. For that reason, both MET and Caban analyzed the claims
together.

The analysis does differ somewhat, however, regarding pretext. As the Court stated in its
May 15 Memorandum, where an employer hires an employee knowing the employee is within a
protected group, then quickly fires that person, a “strong inference” arises that the reason behind
termination was not discrimination. Proud v. Stone, 945 F.2d 796, 798 (4th Cir. 1991). MET did
not know of Caban’s recent pregnancy when MET hired her, but MET did know that Caban was
female. Thus, unlike with the pregnancy discrimination claim, there is a stronger presumption that
MET did not terminate Caban because of her sex. The evidence that showed pretext for pregnancy
discrimination also shows pretext for sex discrimination. (Memo. Op. at 26, ECF No. 50.) First,
the contention and evidence that male employees were less severely punished for committing
similar misconduct supports a finding that MET’s stated reasons for terminating Caban were
pretextual and that the real reason was sex discrimination. Second, the evidence that no one at
MET informed Caban of the policies she was violating daily suggests pretext. Third, MET’s
president’s repeated references to Caban’s pumping while tracking her hours—although clear
evidence of pretext for pregnancy disctimination—also support a finding that MET’s real reason
for terminating Caban was sex discrimination. The Court concludes that this showing overcomes
the strong inference that the termination was not motivated by sex discrimination.

Therefore, the Court denies summary judgment as to Count II, “Discrimination Based on
Sex,” because, as with the pregnancy discrimination claim, MET failed to establish that there was
no genuine dispute of material fact that Caban was discriminated on the basis of her sex. See Fed.

R. Civ. P. 56(a).

 
Based on these reasons and the reasons set forth in the Court’s May 15 Memorandum, it is
hereby ORDERED:
1. Plaintiff Kira Caban’s “Notice of Withdrawal Regarding Count II, and Motion for
Ruling that the Court Has Denied Defendant’s Motion for Summary Judgment as
to Count IIT” (ECF No. 52) is GRANTED;
2. The Clerk is DIRECTED to DISMISS Count II; and,

3. Count I and III remain.

DATED this S/ day of May, 2019.

BY THE COURT:

LDemerK Pacer

James K. Bredar
Chief Judge

 
